--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

FS Investment Corporation 8-K [fs-8k_0127.htm]
 
 
Exhibit 10.2
 
AMENDED AND RESTATED SECURITY AGREEMENT


dated as of


January 28, 2010


between


BROAD STREET FUNDING LLC, as Borrower


and




DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
_________________
 

     Page SECTION 1. 
Definitions.
1
SECTION 2. 
Grant of Transaction Liens.
5
SECTION 3.
General Representations and Warranties
6
SECTION 4. 
 Further Assurances; General Covenants
7
SECTION 5.  
Investment Property
9
SECTION 6.
Deposit Accounts
10
SECTION 7
Bank Loans
10
SECTION 8.  
Operation of Collateral Accounts.
11
SECTION 9. 
Right to Vote
11
SECTION 10. 
Remedies upon Event of Default
12
SECTION 11.
Application of Proceeds
13
SECTION 12.
Fees and Expenses; Indemnification
14
SECTION 13.
Authority to Administer Collateral
15
SECTION 14.
Limitation on Duty in Respect of Collateral
16
SECTION 15 
General Provisions Concerning the Administrative Agent
16
SECTION 16.
Termination of Transaction Liens; Release of Collateral.
17
SECTION 17.
Notices
18
SECTION 18. 
No Implied Waivers; Remedies Not Exclusive
18
SECTION 19.
Successors and Assigns
18
SECTION 20.
Amendments and Waivers
18
SECTION 21.
Choice of Law
19
SECTION 22. 
Waiver of Jury Trial
19
SECTION 23.
Severability
19


 
 

--------------------------------------------------------------------------------

 


EXHIBITS:

 
Exhibit A
Perfection Certificate

 




 
 
ii 

--------------------------------------------------------------------------------

 




AMENDED AND RESTATED SECURITY AGREEMENT
 
This AMENDED AND RESTATED SECURITY AGREEMENT (as amended from time to time, this
“Agreement”) dated as of January 28, 2011 is entered into by and among BROAD
STREET FUNDING LLC, as Borrower, and DEUTSCHE BANK AG, NEW YORK BRANCH, as
Administrative Agent, and amends and restates in its entirety the Security
Agreement, dated as of March 10, 2010, as amended pursuant to that First
Amendment to Credit Agreement and to Security Agreement, dated as of July 13,
2010.
 
RECITALS:
 
The Borrower is entering into the Credit Agreement described in Section 1
hereof, pursuant to which the Borrower intends to borrow funds for the purpose
of investing on a leveraged basis in Fund Investments.
 
The Borrower is willing to secure, its obligations to the Secured Parties  under
the Credit Documents, by granting Liens on its assets to the Administrative
Agent, for the benefit of the Secured Parties, as provided in the Collateral
Documents;
 
WHEREAS, the Lenders are not willing to make loans under the Credit Agreement
unless the foregoing obligations of the Borrower are secured as described above;
 
WHEREAS, upon any foreclosure or other enforcement of the Credit Documents, the
net proceeds of the Collateral are to be received by or paid over to the
Administrative Agent and applied as provided herein;
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
SECTION 1.  Definitions.
 
(a)      Terms Defined in Credit Agreement.  Terms defined in the Credit
Agreement and not otherwise defined in subsection (b) or (c) of this Section 1
have, as used herein, the respective meanings provided for therein.
 
(b)      Terms Defined in UCC.  As used herein, each of the following terms has
the meaning specified in the UCC:
 
 
 
 

--------------------------------------------------------------------------------

 
 
Term
   
UCC
 
Account
    9-102  
Authenticate
    9-102  
Chattel Paper
    9-102  
Deposit Account
    9-102  
Document
    9-102  
Entitlement Holder
    8-102   Entitlement Order     8-102  
Financial Asset
    8-102 & 103  
General Intangibles
    9-102  
Instrument
    9-102  
Investment Property
    9-102  
Record
    9-102  
Securities Account
    8-501  
Securities Intermediary
    8-102  
Security
   
8-102 & 103
 
Security Entitlement
    8-102  
Supporting Obligations
    9-102  



(c)      Additional Definitions.  The following additional terms, as used
herein, have the following meanings:
 
“Agreement” has the meaning set forth in the preamble.
 
“Asset Contribution Agreement” means the Asset Contribution Agreement dated as
of March 10, 2010 between FS Investment Corporation, as contributor, and Broad
Street Funding LLC, as contributee.
 
“Assignment Agreement” shall mean, with respect to any Bank Loan, an “Assignment
and Acceptance Agreement,” “Assignment and Assumption Agreement” or other
assignment or transfer document in the form required under the terms of such
Bank Loan to assign interests and/or obligations in respect of such Bank Loan
or, if there is no required form, in such form as is reasonably acceptable to
Administrative Agent.
 
“Cash Collateral Account” has the meaning set forth in the Custodial Agreement.
 
“Cash Distributions” means dividends, interest and other distributions and
payments (including proceeds of liquidation, sale or other disposition) made or
received in cash upon or with respect to any Collateral.
 


 
 
2

--------------------------------------------------------------------------------

 


“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Administrative Agent
pursuant to the Collateral Documents, including the items specified in Section
2(a) below.
 
“Collateral Accounts” means the Custodial Account, the Cash Collateral Account,
the Administrative Expense Sub-account and any additional accounts or
sub-accounts established by the Custodian pursuant to the Custodial Agreement.
 
“Collateral Documents” means this Agreement, the Custodial Agreement and any
other supplemental or additional security agreements, control agreements,
custodial agreements or similar instruments delivered pursuant to the Credit
Documents.
 
“Control” has the following meanings:
 
(a)        when used with respect to any Security or Security Entitlement, the
meaning specified in UCC Section 8-106; and
 
(b)        when used with respect to any Deposit Account, the meaning specified
in UCC Section 9-104.
 
“Credit Agreement” means the Amended and Restated Credit Agreement dated as of
January 28, 2011 between Broad Street Funding LLC, as borrower, and Deutsche
Bank AG, New York Branch, as lender and as administrative agent, and each other
lender party thereto from time to time, as amended.
 
“Custodial Account” has the meaning set forth in the Custodial Agreement.
 
 “Opinion of Counsel” means a written opinion of legal counsel (who may be
counsel to the Borrower or other counsel, in either case approved by the
Administrative Agent) addressed and delivered to the Administrative Agent.
 
“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit A, completed and supplemented with the schedules contemplated thereby to
the satisfaction of the Administrative Agent, and signed by an Authorized
Representative of the Borrower and a Responsible Officer of the Manager (which
could be the same person as the Authorized Representative).
 


 
 
3

--------------------------------------------------------------------------------

 


“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time.  For example, “Pledged Fund Investment” means a
Fund Investment that is included in the Collateral at such time.
 
“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of the Borrower (or would accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such proceeding.
 
“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the Borrower against third parties for loss
of, damage to or destruction of, or for proceeds payable under, or unearned
premiums with respect to, policies of insurance in respect of, any Collateral,
and any condemnation or requisition payments with respect to any Collateral.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Release Conditions” means the following conditions for terminating all the
Transaction Liens:
 
(i)        the Commitment under the Credit Agreement shall have expired or been
terminated; and
 
(ii)        all Secured Obligations shall have been paid in full.
 
“Secured Obligations” means all principal of all Loans outstanding from time to
time under the Credit Agreement, all interest (including Post-Petition Interest)
on such Loans and all other amounts now or hereafter payable by the Borrower to
the Secured Parties pursuant to the Credit Documents.
 
“Secured Parties” means the Administrative Agent and the Lenders.
 
“Transaction Liens” means the Liens granted by the Borrower under the Collateral
Documents.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any


 
 
4

--------------------------------------------------------------------------------

 
 
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than New York, “UCC” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
 
(d)      Terms Generally.  The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “will” shall be construed
to have the same meaning and effect as the word “shall”.  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Sections and Exhibits shall be construed to refer to Sections of, and Exhibits
to, this Agreement and (v) the word “property” shall be construed to refer to
any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
SECTION 2.  Grant of Transaction Liens.
 
(a)      The Borrower, in order to secure the Secured Obligations, grants to the
Administrative Agent for the benefit of the Secured Parties a continuing
security interest in all the following property of the Borrower whether now
owned or existing or hereafter acquired or arising and regardless of where
located:
 
(i)      all Accounts;
 
(ii)      all Chattel Paper;
 
(iii)                 all Deposit Accounts;
 
(iv)                 all Documents;
 
(v)      all General Intangibles (including, all right, title and interest of
the Borrower in, to and under (1) all Bank Loans, (2) the
 


 
 
5

--------------------------------------------------------------------------------

 
 
Management Agreement, (3) the Custodial Agreement, and (4) the Asset
Contribution Agreement);
 
(vi)    all Instruments;
 
(vii)   all Investment Property;
 
(viii)  all books and records (including documentation, credit files, computer
programs, printouts and other computer materials and records) of the Borrower
pertaining to any of the Collateral;
 
(ix)    (1) the Collateral Accounts, (2) all Financial Assets credited to the
Collateral Accounts from time to time and all Security Entitlements in respect
thereof and (3) all Cash held in the Collateral Accounts from time to time; and
 
(x)        all Proceeds of the Collateral described in the foregoing clauses (i)
through (ix).
 
(b)      With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in (i) any Supporting Obligation that supports such
payment or performance and (ii) any Lien that (x) secures such right to payment
or performance or (y) secures any such Supporting Obligation.
 
(c)      The Transaction Liens are granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or transfer or
in any way affect or modify, any obligation or liability of the Borrower with
respect to any of the Collateral or any transaction in connection therewith.
 
SECTION 3.  General Representations and Warranties.  The Borrower represents and
warrants that:
 
(a)      It has good and marketable title to all its Collateral, free and clear
of any Lien other than Permitted Liens.
 
(b)      It has not performed any acts that would reasonably be likely to
prevent the Administrative Agent from enforcing any of the provisions of the
Credit Documents or that would limit the Administrative Agent in any such
enforcement.  No financing statement, security agreement, mortgage or similar or
equivalent document or instrument covering all or part of the Collateral owned
by the Borrower is on file or of record in any jurisdiction in which such filing
or recording would be effective to perfect or record a Lien on such
Collateral.  After the Closing Date, no Collateral owned by the Borrower will be
in the possession


 
 
6

--------------------------------------------------------------------------------

 
 
or under the Control of any other Person having a claim thereto or security
interest therein, other than a Permitted Lien.

 
(c)      The Transaction Liens on all Collateral owned by the Borrower (i) have
been validly created, (ii) will attach to each item of such Collateral on the
Closing Date (or, if the Borrower first obtains rights thereto on a later date,
on such later date) and (iii) when so attached, will secure all the Secured
Obligations.
 
(d)      It has delivered a Perfection Certificate to the Administrative
Agent.  The information set forth therein is correct and complete in all
material respects as of the Closing Date.
 
(e)      When UCC financing statements describing the Collateral as “all
personal property” or “all assets” have been filed in the offices specified in
such Perfection Certificate, the Transaction Liens will constitute perfected
security interests in the Collateral owned by the Borrower to the extent that a
security interest therein may be perfected by filing pursuant to the UCC, prior
to all Liens and rights of others therein.  Except for the filing of such UCC
financing statements, no registration, recordation or filing with any
governmental body, agency or official is required in connection with the
execution or delivery of the Collateral Documents or is necessary for the
validity or enforceability thereof or for the perfection or due recordation of
the Transaction Liens or for the enforcement of the Transaction Liens.
 
SECTION 4.  Further Assurances; General Covenants.  The Borrower covenants as
follows:
 
(a)      It will, from time to time, at its own expense, execute, deliver, file
and record any statement, assignment, instrument, document, agreement or other
paper and take any other action (including any filing of financing or
continuation statements under the UCC) that from time to time may be reasonably
necessary or desirable, or that the Administrative Agent may reasonably request,
in order to:
 
(i)    create, preserve, perfect, confirm or validate the Transaction Liens on
the Collateral;
 
(ii)    in the case of any Collateral Account, cause the Administrative Agent to
have Control thereof;
 
(iii)   enable the Administrative Agent and the other Secured Parties to obtain
the full benefits of the Credit Documents;
 
(iv)           enable the Administrative Agent to exercise and enforce any of
its rights, powers and remedies with respect to any of the Collateral


 
 
7

--------------------------------------------------------------------------------

 
 
(including, from time to time, duly execute and deliver to the Administrative
Agent or the relevant assignee (as directed by the Administrative Agent) such
Assignment Agreements and other documents and instruments determined by the
Administrative Agent to be reasonably necessary to effect or evidence any
assignment, purchase or other transfer of Bank Loans as the Administrative Agent
may request).
 
To the extent permitted by applicable law, the Borrower authorizes the
Administrative Agent to (A) execute and file such financing statements or
continuation statements without the Borrower’s signature appearing thereon and,
(B) upon the occurrence and during the continuance of an Event of Default,
execute, deliver and complete, and seek required consents in respect of, any
Assignment Agreement delivered by the Borrower with respect to any Bank Loan
pursuant to Section 7.  The Borrower agrees that the Administrative Agent may
utilize a carbon, photographic, photostatic or other reproduction of this
Agreement or of a financing statement as a financing statement.  The Borrower
constitutes the Administrative Agent its attorney-in-fact to (1) execute and
file all filings required or so requested for the foregoing purposes and, (2)
upon the occurrence and during the continuance of an Event of Default, execute,
deliver and complete, and seek required consents in respect of, any Assignment
Agreement delivered by the Borrower with respect to any Bank Loan, all acts of
such attorney being hereby ratified and confirmed; and such power, being coupled
with an interest, shall be irrevocable until all the Transaction Liens granted
by the Borrower terminate pursuant to Section 16.  The Borrower will pay the
costs of, or incidental to, any recording or filing of any financing or
continuation statements or other documents recorded or filed pursuant hereto.
 
(b)      The Borrower will not (i) change its name or corporate structure, (ii)
change its location (determined as provided in UCC Section 9-307) or (iii)
become bound, as provided in UCC Section 9-203(d) or otherwise, by a security
agreement entered into by another Person, unless it shall have given the
Administrative Agent prior notice thereof and delivered an Opinion of Counsel
with respect thereto in accordance with Section 4(c).
 
(c)      At least 30 days before it takes any action contemplated by Section
4(b), the Borrower will, at its own expense, cause to be delivered to the
Administrative Agent an Opinion of Counsel, in form and substance satisfactory
to the Administrative Agent, to the effect that (i) all financing statements and
amendments or supplements thereto, continuation statements and other documents
required to be filed or recorded in order to perfect and protect the Transaction
Liens against all creditors of and purchasers from the Borrower after it takes
such action (except any continuation statements specified in such Opinion of
Counsel that are to be filed more than six months after the date thereof) have
been filed or 
 


 
 
8

--------------------------------------------------------------------------------

 


recorded in each office necessary for such purpose, (ii) all fees and taxes, if
any, payable in connection with such filings or recordations have been paid in
full and (iii) except as otherwise agreed by the Administrative Agent, such
action will not adversely affect the perfection or priority of the Transaction
Lien on any Collateral after it takes such action or the accuracy of the
representations and warranties herein relating to such Collateral.
 
(d)      It will notify the Administrative Agent as soon as it has knowledge or
reasonable belief that the value of any Collateral has been or may be materially
impaired (including as a result of a default or event of default occurring with
respect to any Collateral).
 
(e)      It will, promptly upon request, provide to the Administrative Agent all
information and evidence concerning the Collateral that the Administrative Agent
may reasonably request from time to time to enable it to enforce the provisions
of the Collateral Documents.
 
(f)       It agrees that any financing statement may contain an indication or
description of the Collateral that describes such property in any manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral granted to the Administrative Agent herein, including describing such
property as “all assets, whether now owned or hereafter acquired” or “all
personal property, whether now owned or hereafter acquired”.
 
SECTION 5.  Investment Property.  The Borrower represents, warrants and
covenants to the Secured Parties as follows:
 
(a)      Securities and Security Entitlements.  On or prior to the Closing Date,
the Borrower will deliver or cause to be delivered to the Custodian, in the
manner specified in Section 5(c), all Securities, Security Entitlements and
negotiable Instruments then owned by the Borrower, for credit by the Custodian
to the Custodial Account.  Thereafter, whenever the Borrower acquires any other
Security, Security Entitlement or negotiable Instrument, the Borrower will, as
promptly as practicable, cause such Security, Security Entitlement or negotiable
Instrument to be delivered to the Custodian, in the manner specified in Section
5(c), for credit by the Custodian to the Custodial Account.
 
(b)      Perfection as to Security Entitlements.  Upon the execution and
delivery of the Custodial Agreement by the parties thereto, so long as any
Financial Asset owned by the Borrower is credited to the Custodial Account, (i)
the Transaction Lien on the Borrower’s Security Entitlement in respect of such
Financial Asset will be perfected, subject to no Liens or rights of others
(except Permitted Liens), (ii) the Administrative Agent will have Control of
such Security

 
 
 
9

--------------------------------------------------------------------------------

 
 
Entitlement and (iii) no action based on an adverse claim to such Security
Entitlement or such Financial Asset, whether framed in conversion, replevin,
constructive trust, equitable lien or other theory, may be asserted against any
Secured Party.
 
(c)      Delivery.  All Securities, Security Entitlements and negotiable
Instruments shall be delivered to the Custodian in the manner specified in the
definition of “delivery” under the Credit Agreement.
 
SECTION 6.  Deposit Accounts.  The Borrower represents, warrants and covenants
to the Secured Parties as follows:
 
(a)      Deposit of Cash.  On or prior to the Closing Date, the Borrower will
deposit or cause to be deposited in the Cash Collateral Account (or, to the
extent permitted under Section 4.01(g) of the Credit Agreement, the
Administrative Expense Sub-account) all Cash then owned by the
Borrower.  Thereafter, the Borrower will cause all Cash owned by Borrower from
time to time, including all Cash Distributions received with respect to assets
held in the Collateral Accounts and all Proceeds of Collateral, to be deposited
in the Cash Collateral Account, to be held and administered as provided under
the Credit Documents.
 
(b)      Perfection as to Deposit Accounts.  Upon the execution and delivery of
the Custodial Agreement by the parties thereto, (i) the Transaction Lien on the
Cash Collateral Account and the Administrative Expense Sub-account will be
perfected, subject to no Liens or rights of others (except Permitted Liens) and
(ii) the Administrative Agent will have Control of such Collateral Accounts.
 
SECTION 7.  Bank Loans.  The Borrower represents, warrants and covenants to the
Secured Parties as follows:
 
(a)      Delivery of Assignment Agreements.  On or prior to the Closing Date,
the Borrower will deliver to the Custodian three Assignment Agreements in
respect of each Bank Loan then owned by the Borrower, each undated and duly
executed in blank by the Borrower as assignor.  Thereafter, promptly upon its
acquisition of any interest in a Bank Loan, the Borrower will deliver to the
Administrative Agent three Assignment Agreements in respect of such Bank Loan,
each undated and duly executed in blank by the Borrower as assignor.
 
(b)      Delivery of Promissory Notes.  On or prior to the Closing Date, in
respect of each Bank Loan owned by the Borrower that is evidenced by a
promissory note, but excluding any Participation Interests, the Borrower will
deliver the original of such promissory note to the Custodian, to be held by the
Custodian as agent and bailee of the Administrative Agent pursuant to the
Custodial Agreement.  Thereafter, promptly upon its acquisition of any interest
in


 
 
10

--------------------------------------------------------------------------------

 
 
a Bank Loan that is evidenced by a promissory note, but excluding any
Participation Interests, the Borrower will deliver the original of such
promissory note to the Custodian, to be held by the Custodian as agent and
bailee of the Administrative Agent pursuant to the Custodial Agreement.
 
(c)   Delivery of Participation Agreements.  On or prior to the Closing Date, in
respect of each Participation Interest owned by the Borrower, the Borrower will
deliver a copy of the applicable participation agreement to the Custodian, to be
held by the Custodian as agent and bailee of the Administrative Agent pursuant
to the Custodial Agreement.  Thereafter, promptly upon its entry into any
Participation Interest, the Borrower will deliver a copy of the applicable
participation agreement to the Custodian, to be held by the Custodian as agent
and bailee of the Administrative Agent pursuant to the Custodial Agreement.
 
SECTION 8.  Operation of Collateral Accounts.
 
(a)      If an Event of Default shall have occurred and is continuing, the
Administrative Agent may (i) instruct the Custodian to retain all cash and
investments then held in any Collateral Account, (ii) instruct the Custodian to
liquidate any or all investments held therein and/or (iii) withdraw any amounts
held therein and apply such amounts as provided in Section 10.
 
(b)      If immediately available cash on deposit in any Collateral Account is
not sufficient to make any distribution or withdrawal to be made pursuant
hereto, the Administrative Agent will cause to be liquidated, as promptly as
practicable, such investments held in or credited to such Collateral Account as
shall be required to obtain sufficient cash to make such distribution or
withdrawal and, notwithstanding any other provision hereof, such distribution or
withdrawal shall not be made until such liquidation has taken place.
 
SECTION 9.  Right to Vote.  (a) Unless an Event of Default shall have occurred
and is continuing, the Borrower will have the right, from time to time, to vote
and to give consents, ratifications and waivers with respect to any Pledged Fund
Investment or any other Collateral.
 
(b)      If an Event of Default shall have occurred and is continuing, the
Administrative Agent will have the right to the extent permitted by law to vote,
to give consents, ratifications and waivers and to take any other action with
respect to the Pledged Fund Investments, with the same force and effect as if
the Administrative Agent were the absolute and sole owner thereof, and the
Borrower will take all such action as the Administrative Agent may reasonably
request from time to time to give effect to such right.
 


 
 
11

--------------------------------------------------------------------------------

 


SECTION 10.  Remedies upon Event of Default.  (a) If an Event of Default shall
have occurred and is continuing (for the avoidance of doubt, upon commencement
by the Administrative Agent of any of the remedies set forth herein or in any of
the other Credit Documents or upon notice by the Administrative Agent to the
Borrower or the Manager that it intends to promptly commence the exercise of any
such remedies, such Event of Default shall be deemed to be continuing, and may
not be cured or curable by any subsequent actions or events), the Administrative
Agent may exercise (or cause its sub-agents to exercise) any or all of the
remedies available to it (or to such sub-agents) under the Credit Documents.
 
(b)      Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and is continuing, the Administrative Agent may
exercise all the rights of a secured party under the UCC (whether or not in
effect in the jurisdiction where such rights are exercised) with respect to any
Collateral.  In addition, the Administrative Agent may, without being required
to give any notice, except as herein provided or as may be required by mandatory
provisions of law, withdraw all cash held in the Collateral Accounts and apply
such cash as provided in Section 11 and, if there shall be no such cash or if
such cash shall be insufficient to pay all the Secured Obligations in full,
sell, lease, license or otherwise dispose of the Collateral or any part thereof
at such place or places as the Administrative Agent deems best, and for cash,
credit or any combination thereof or for future delivery, at public or private
sale, without demand of performance to effect any such disposition or of the
time or place thereof, and the Administrative Agent or any one else may be the
purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise) of the Borrower, any such demand, right or equity being hereby
expressly waived and released.  The Borrower hereby agrees that in the case of
any Collateral that is a Bank Loan, the Administrative Agent may effect any such
disposition by selling such Bank Loan in a private sale in which the
Administrative Agent is the purchaser followed by a sale by the Administrative
Agent of participations in such Bank Loan to one or more third parties (who may
be affiliates of a Secured Party), and that such manner of disposition shall be
deemed to be commercially reasonable.  The Borrower shall remain liable to the
Secured Parties for any deficiency following any such sale of Collateral.  In
addition to the foregoing remedies, the Administrative Agent may take any action
that is necessary in Administrative Agent’s sole good faith discretion to
protect, preserve or enforce its rights hereunder or to reduce any risk of loss
that it may suffer.
 


 
 
12

--------------------------------------------------------------------------------

 


(c)      The Administrative Agent may adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale may be made at any time or place to
which the sale may be so adjourned.  Notice of any such sale or other
disposition shall be given to the Borrower to the extent required by Section 13
and by applicable law.  If so requested by the Administrative Agent or by any
buyer of the Collateral or any part thereof, the Borrower shall further ratify
and confirm any action taken pursuant to the power of attorney granted herein by
executing and delivering to the Administrative Agent or to such buyer or buyers
at the expense of the Borrower all instruments of assignment, conveyance or
transfer, releases, instructions and entitlement orders as may be designated in
any such request.
 
(d)      Neither the Administrative Agent nor any Secured Party shall incur any
liability as a result of the sale of the Collateral, or any part thereof, at any
private sale pursuant to this Section 10 conducted in a commercially reasonable
manner.  The Borrower hereby waives any claims against the Administrative Agent
and the Secured Parties arising by reason of the fact that the price at which
the Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Administrative Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree.
 
(e)      Without limiting the generality of the foregoing, if an Event of
Default shall have occurred and is continuing, the Administrative Agent may,
pursuant hereto and the Management Agreement, terminate (or cause to be
terminated) the Management Agreement and replace (or cause to be replaced) the
Manager with an institution selected by the Administrative Agent in its sole and
absolute discretion (which may be Deutsche Bank AG or any of its Affiliates)
legally qualified, permitted under applicable law and with the capacity to
assume the responsibilities, duties and obligations of the Manager under the
Credit Documents and the Management Agreement.
 
(f)      Notwithstanding anything to the contrary contained herein, none of the
rights of the Administrative Agent specifically identified herein are intended
to limit the rights of the Administrative Agent or any other Secured Party under
the Credit Documents.
 
SECTION 11.  Application of Proceeds.  If an Event of Default shall have
occurred and is continuing, the Administrative Agent shall apply (i) any Cash
held in the Collateral Accounts and (ii) the Proceeds of any sale or other
disposition of all or any part of the Collateral, in the following order of
priority:
 


 
 
13

--------------------------------------------------------------------------------

 
 
 
first,  to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Administrative Agent,
and all expenses, liabilities and advances incurred or made by the
Administrative Agent in connection with the Credit Documents, and any other
amounts then due and payable to the Administrative Agent pursuant to Section 12
of this Agreement or Section 9.01 of the Credit Agreement;
 
                 second,  to pay ratably all interest (including Post-Petition
Interest) on the Secured Obligations payable under the Credit Agreement, until
payment in full of all such interest and fees shall have been made;
 
                 third,  to pay the unpaid principal of the Secured Obligations
ratably, until payment in full of the principal of all Secured Obligations shall
have been made (or so provided for);
 
                 fourth,  to pay all other Secured Obligations ratably, until
payment in full of all such other Secured Obligations shall have been made (or
so provided for); and
 
                 finally, to pay to the Borrower, or as a court of competent
jurisdiction may direct, any surplus then remaining from such Cash or the
Proceeds of the Collateral;
 
The Administrative Agent may make such distributions hereunder in cash or in
kind or, on a ratable basis, in any combination thereof.
 
SECTION 12.  Fees and Expenses; Indemnification.  (a) The Borrower will
forthwith upon demand pay to the Administrative Agent:
 
(i)     the amount of any taxes that the Administrative Agent may have been
required to pay by reason of the Transaction Liens or to free any Collateral
from any other Lien thereon;
 
(ii)    the amount of any and all reasonable out-of-pocket expenses, including
transfer taxes and reasonable fees and expenses of counsel and other experts,
that the Administrative Agent may incur in connection with (x) the
administration or enforcement of the Credit Documents, including such expenses
as are incurred to preserve the value of the Collateral or the validity,
perfection, rank or value of any Transaction Lien, (y) the collection, sale or
other disposition of any Collateral or (z) the exercise by the Administrative
Agent of any of its rights or powers under the Credit Documents;
 


 
 
14

--------------------------------------------------------------------------------

 


   (iii)    the amount of any fees that the Borrower shall have agreed in
writing to pay to the Administrative Agent and that shall have become due and
payable in accordance with such written agreement; and
 
   (iv)    the amount required to indemnify the Administrative Agent for, or
hold it harmless and defend it against, any loss, liability or expense
(including the reasonable fees and expenses of its counsel and any experts or
sub-agents appointed by it hereunder) incurred or suffered by the Administrative
Agent in connection with the Credit Documents, except to the extent that such
loss, liability or expense directly and primarily arises from the Administrative
Agent’s gross negligence or willful misconduct or a breach of any duty that the
Administrative Agent has under this Agreement (after giving effect to Section
14).
 
Any such amount not paid to the Administrative Agent on demand will bear
interest for each day thereafter until paid at a rate per annum equal to the
Weighted Average Rate in effect from time to time plus the Applicable Margin
plus 2%.
 
(b)      If any transfer tax, documentary stamp tax or other tax is payable in
connection with any transfer or other transaction provided for in the Collateral
Documents, the Borrower will pay such tax and provide any required tax stamps to
the Administrative Agent or as otherwise required by law.
 
SECTION 13.  Authority to Administer Collateral.  The Borrower irrevocably
appoints the Administrative Agent its true and lawful attorney, with full power
of substitution, in the name of the Borrower or otherwise, for the sole use and
benefit of the Secured Parties, but at the Borrower’s expense, to the extent
permitted by law to exercise, at any time and from time to time following the
occurrence and continuance of an Event of Default, all or any of the following
powers with respect to all or any of the Collateral:
 
(a)        to demand, sue for, collect, receive and give acquittance for any and
all monies due or to become due upon or by virtue thereof,
 
(b)        to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,
 
(c)        to sell, lease, license or otherwise dispose of the same or the
proceeds or avails thereof, as fully and effectually as if the Administrative
Agent were the absolute owner thereof,
 
(d)        to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto,


 
 
15

--------------------------------------------------------------------------------

 


provided that, except in the case of Collateral that threatens to decline
speedily in value or is of a type customarily sold on a recognized market, the
Administrative Agent will give the Borrower prior written notice of the time and
place of any public sale thereof or the time after which any private sale or
other intended disposition thereof will be made (which the parties agree may be
less than ten (10) days prior thereto); provided that, if no notice of such
action is required under the UCC, then the Borrower agrees that no such notice
shall be required hereunder.  Any such notice shall (i) contain the information
specified in UCC Section 9-613, (ii) be Authenticated and (iii) be sent to the
parties required to be notified pursuant to UCC Section 9-611(c); provided that,
if the Administrative Agent fails to comply with this sentence in any respect,
its liability for such failure shall be limited to the liability (if any)
imposed on it as a matter of law under the UCC.
 
SECTION 14.  Limitation on Duty in Respect of Collateral.  Beyond the exercise
of reasonable care in the custody and preservation thereof, the Administrative
Agent will have no duty as to any Collateral in its possession or control or in
the possession or control of any sub-agent or bailee or any income therefrom or
as to the preservation of rights against prior parties or any other rights
pertaining thereto.  The Administrative Agent will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Administrative Agent in good faith, except to the extent that
such liability arises directly and primarily from the Administrative Agent’s
gross negligence or willful misconduct.
 
SECTION 15.  General Provisions Concerning the Administrative Agent.
 
(a)      The provisions of Article 8 of the Credit Agreement shall inure to the
benefit of the Administrative Agent, and shall be binding upon the Borrower and
all Secured Parties, in connection with this Agreement and the other Collateral
Documents.  Without limiting the generality of the foregoing, (i) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (ii) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Credit Documents that the
Administrative Agent is required in writing to exercise by the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.13 of the Credit Agreement), and
(iii) except as expressly set forth in the Credit Documents, the Administrative
Agent shall not have any


 
 
16

--------------------------------------------------------------------------------

 
 
duty to disclose, and shall not be liable for any failure to disclose, any
information relating to the Borrower that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be responsible for the existence,
genuineness or value of any Collateral or for the validity, perfection, priority
or enforceability of any Transaction Lien, whether impaired by operation of law
or by reason of any action or omission to act on its part under the Collateral
Documents.  The Administrative Agent shall be deemed not to have knowledge of
any Event of Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Secured Party.
 
(b)      Sub-Agents and Related Parties.  The Administrative Agent may perform
any of its duties and exercise any of its rights and powers through one or more
sub-agents appointed by it.  The Administrative Agent and any such sub-agent may
perform any of its duties and exercise any of its rights and powers through its
Related Parties.  The exculpatory provisions of Section 14 and this Section
shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent.
 
(c)      Information as to Secured Obligations and Actions by Secured
Parties.  For all purposes of the Credit Documents, including determining the
amounts of the Secured Obligations or whether any action has been taken under
any Collateral Document, the Administrative Agent will be entitled to rely on
information from (i) its own records for information as to the Secured Parties,
their Secured Obligations and actions taken by them, (ii) any Secured Party for
information as to its Secured Obligations and actions taken by it, to the extent
that the Administrative Agent has not obtained such information from its own
records, and (iii) the Borrower, to the extent that the Administrative Agent has
not obtained information from the foregoing sources.
 
(d)      Refusal to Act.  The Administrative Agent may refuse to act on any
notice, consent, direction or instruction from any Secured Party or any agent,
trustee or similar representative thereof that, in the Administrative Agent’s
opinion, (i) is contrary to law or the provisions of any Collateral Document,
(ii) may expose the Administrative Agent to liability (unless the Administrative
Agent shall have been indemnified, to its reasonable satisfaction, for such
liability by the Secured Parties that gave such notice, consent, direction or
instruction) or (iii) is unduly prejudicial to Secured Parties not joining in
such notice, consent, direction or instruction.
 
SECTION 16.  Termination of Transaction Liens; Release of Collateral.
 
(a)       The Transaction Liens shall terminate when the Administrative Agent
has determined that all the Release Conditions have been satisfied.


 
 
17

--------------------------------------------------------------------------------

 


 
(b)      At any time before the Transaction Liens terminate, the Administrative
Agent   may, at the written request of the Borrower, (i) release any Collateral
(but not all or substantially all the Collateral) with the prior written consent
of the Required Lenders or (ii) release all or substantially all the Collateral
with the prior written consent of all Lenders.
 
(c)      Upon any sale of a Fund Investment or any other Collateral in
accordance with the terms of the Credit Agreement, the Transaction Lien thereon
shall automatically terminate, without any action by the Borrower or the
Administrative Agent.
 
(d)      Upon any termination of a Transaction Lien or release of Collateral,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the Borrower such documents as the Borrower shall reasonably request to evidence
the termination of such Transaction Lien or the release of such Collateral, as
the case may be.
 
SECTION 17.  Notices.  Each notice, request or other communication given to any
party hereunder shall be given in accordance with Section 9.03 of the Credit
Agreement.
 
SECTION 18.  No Implied Waivers; Remedies Not Exclusive.  No failure by the
Administrative Agent or any Secured Party to exercise, and no delay in
exercising and no course of dealing with respect to, any right or remedy under
any Credit Document shall operate as a waiver thereof; nor shall any single or
partial exercise by the Administrative Agent or any Secured Party of any right
or remedy under any Credit Document preclude any other or further exercise
thereof or the exercise of any other right or remedy.  The rights and remedies
specified in the Credit Documents are cumulative and are not exclusive of any
other rights or remedies provided by law.
 
SECTION 19.  Successors and Assigns.  This Agreement is for the benefit of the
Administrative Agent and the other Secured Parties.  If all or any part of any
Secured Party’s interest in any Secured Obligation is assigned or otherwise
transferred in accordance with Section 9.05 of the Credit Agreement, the
transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation.  This
Agreement shall be binding on the Borrower and its successors and assigns.
 
SECTION 20.  Amendments and Waivers.  Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent,
with the consent of such Lenders as are required to consent thereto under
Section 9.13 of the Credit Agreement.  No such waiver, amendment


 
 
18

--------------------------------------------------------------------------------

 
 
or modification shall be binding upon the Borrower, except with its written
consent.
 
SECTION 21.  Choice of Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of New York, except as otherwise
required by mandatory provisions of law and except to the extent that remedies
provided by the laws of any jurisdiction other than the State of New York are
governed by the laws of such jurisdiction.
 
SECTION 22.  Waiver of Jury Trial.  EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
COLLATERAL DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 23.  Severability.  If any provision of any Credit Document is invalid
or unenforceable in any jurisdiction, then, to the fullest extent permitted by
law, (i) the other provisions of the Credit Documents shall remain in full force
and effect in such jurisdiction and shall be liberally construed in favor of the
Secured Parties in order to carry out the intentions of the parties thereto as
nearly as may be possible and (ii) the invalidity or unenforceability of such
provision in such jurisdiction shall not affect the validity or enforceability
thereof in any other jurisdiction.
 
[Signatures begin on the next page]
 


 
 
19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

 
BROAD STREET FUNDING LLC
as Borrower
       
By:
/s/ Gerald F. Stahlecker
   
Name:
Gerald F. Stahlecker
   
Title:
Executive Vice President



 

 
DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent
       
By:
/s/ Satish Ramakrishna
   
Name:
Satish Ramakrishna
   
Title:
Managing Director


 

 
By:
/s/ Frank Nelson
   
Name:
Frank Nelson
   
Title:
Managing Director

 
 
 


[Signature page to Security Agreement]
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
to Security Agreement
 
PERFECTION CERTIFICATE
 
The undersigned is a duly authorized officer of BROAD STREET FUNDING LLC (the
“Lien Grantor”).  With reference to the Security Agreement dated as of March 10,
2010 between BROAD STREET FUNDING LLC, as borrower, and DEUTSCHE BANK AG, NEW
YORK BRANCH, as administrative agent (terms defined therein being used herein as
therein defined), the undersigned certifies to the Secured Parties as follows:
 
A.      Information Required for Filings and Searches for Prior Filings.
 
1.      Jurisdiction of Organization.  The Lien Grantor is a limited liability
company organized under the laws of Delaware.
 
2.      Name.  The exact name of the Lien Grantor as it appears in its
certificate of formation is as follows:
 
BROAD STREET FUNDING LLC
 
3.      Prior Names; Predecessors.  (a) Set forth below is each other name that
the Lien Grantor has had since its organization, together with the date of the
relevant change:
 

 
   None

 
(b)           The Lien Grantor has not changed its corporate structure in any
way within the past five years.
 
(c)           None of the Lien Grantor’s Collateral was acquired from another
Person within the past five years, except
 
(i)    property sold to the Lien Grantor by another Person in the ordinary
course of such other Person’s business;
 
(ii)   property with respect to which the Transaction Liens are to be perfected
by taking possession or control thereof; and
 
(iii)   property contributed by FS Investment Corporation (the “Equity Owner”)
pursuant to the Asset Contribution Agreement dated as of March 10, 2010 between
the Equity Owner and the Borrower.
 


A-1
 
 

--------------------------------------------------------------------------------

 


4.           Organizational ID Number.  Set forth below is the Organizational
Identification Number, if any, issued by the jurisdiction of organization of the
Lien Grantor.
 
   26-1630040
 
5.      Chief Executive Office.  The chief executive office of the Lien Grantor
(or its place of business if there is only one) is located at the address set
forth below:
 
Mailing Address
 
County
 
State
Cira Centre, 2929 Arch Street, Suite 675
 
Philadelphia
 
PA, 19104
         



B.      Search Reports.
 
Attached hereto as Schedule A is a true copy of a file search report from the
central UCC filing office in Delaware with respect to the Borrower.
 
C.    Absence of Certain Property.
 
The Lien Grantor does not own any assets of material value which constitute
commercial tort claims, farm products, electronic chattel paper,
letter-of-credit rights which are not supporting obligations or as-extracted
collateral, as each of the foregoing terms is defined in the UCC.
 


 
[Signatures begin on the next page]
 


A-2
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, I have hereunto set my hand this __ day of __________, 2010.
 

 
BROAD STREET FUNDING LLC
       
By:
     
Name:
     
Title:
 




 




















[Signature page to Perfection Certificate]


A-3
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
to Perfection Certificate


UCC Filing Search


Attached
 
 
 
 
 
 
 
 
 


A-4
 
 

--------------------------------------------------------------------------------

 

